DETAILED ACTION
The present application, filed on 06/06/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Second Office Action on the merits in response to applicant’s filing from 03/19/2021.
Claims 1-16 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 10 2018 208 941.8, filed on 06/06/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 03/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt in view of WIIK (US 2012/0049498).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US Publication No. 2010/0171291), in view of WIIK (US Publication No. 2012/0049498), hereinafter WIIK.
Regarding claim 1, Schmidt teaches {Figures 1-5} a gas bag arrangement for a vehicle occupant restraint system of a motor vehicle, comprising 5an inflatable gas bag {1} which includes at least one first inflatable chamber {14} configured to protect the head of a vehicle occupant and at least one second inflatable chamber {11} configured to protect a shoulder {13} and/or thorax region {12} of the vehicle occupant, wherein the gas bag is to be arranged in or on a side of a vehicle seat [0010]; and 10at least one connecting element {131} connected to the gas bag, wherein the connecting element is connected to the gas bag such that a partial section of the connecting element extends on a side of the gas bag which in the folded and/or inflated condition of the gas bag faces away from a vehicle occupant sitting on 15the vehicle seat {Figures 5A, 5C, 5E, 5G}.
However, Schmidt does not explicitly disclose the connecting element is for connecting the gas bag to the vehicle seat or to another component of the vehicle, such that the airbag body 
WIIK teaches {Figures 3-5} a connecting element {80, 180, 280, 880, 980, or 1080} for connecting the gas bag {61} to the vehicle seat {45} or to another component of the vehicle, such that the airbag body faces the vehicle interior space [0021], and wherein the connecting element is connected to the vehicle seat or to the other component of the vehicle {Figures 4-5}.  WIIK teaches the equivalence between having the connecting element extend from one portion of the airbag to another, and having the connecting element extend from one portion of the airbag to the vehicle seat or other component.
In light of the teachings of WIIK, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the airbag body connecting arrangement disclosed by Schmidt to connect the connecting element to the vehicle seat on a bottom portion as an equivalent arrangement and so as to effectively control airbag deployment.  Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the airbag body such that the gas bag body faces the vehicle interior space as taught by WIIK in order to better position the airbag bodies around the vehicle occupant’s side.
Regarding claim 2, Schmidt teaches {Figure 4B} the connecting element {131} extends and is connected to the gas bag {1} such that during the inflation of the gas bag the first chamber {14} at least sectionally moves towards the vehicle occupant {3} and/or relative to 20the second chamber {11} [0058].  
Regarding claim 3, Schmidt teaches {Figures 4-5} the connecting element {131} extends and is connected to the gas bag {1} such that the extension of the gas bag in the vehicle height direction is reduced [0056]. 

Regarding claim 305, Schmidt teaches {Figure 5B} the partial section of the connecting element {131} extends on a side of the second chamber {11} facing away from the vehicle occupant, wherein a further partial section of the connecting element extends on a side of the first chamber {14} facing the vehicle occupant.
Regarding claim 356, Schmidt teaches {Figures 5A-B, 5E-G} the connecting element {131} extends through between the first {14} and the second {11} chamber.
Regarding claim 7, Schmidt teaches {Figures 2A, 3A} that in the inflated condition the first {14} and/or the second {11} chamber extends arcuately. 
Regarding claim 8, Schmidt teaches {Figures 1, 4, 5D} the first {14} and the second {11} chamber are connected to each other at least in a front region of the gas bag [0023]. 
Regarding claim 59, Schmidt teaches {Figures 1-5} a portion of the gas bag {1} and a portion of the second chamber {11} are connected to each other via the connecting element {131}. 
Regarding claim 13, Schmidt teaches {Figure 1C} a vehicle seat with a gas bag arrangement [0010].
Regarding claim 14, Schmidt teaches {Figure 1C} the connecting element {131} is directly or indirectly coupled with a portion of a frame of a backrest of the vehicle seat [0010]. 
Regarding claim 15, Schmidt teaches all the aspects of claim 14. However, Schmidt does not explicitly teach the connecting element is fixed to a holding element connected to the frame of the backrest of the vehicle seat.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have modified the seat-back attachment described by Schmidt to include deflecting the connecting portion at a holding element of the vehicle seat frame in order to provide a simple and reliable method to control and/or limit the airbag expansion.
Regarding claim 16, Schmidt, in view of WIIK teaches all the aspects of claim 14. Schmidt further teaches {Figures 5A, 5E, 5G} the partial section of the connecting 30element {131} extends on a side of the second chamber {14} facing away from the vehicle occupant, wherein a further partial section of the connecting element extends on a side of the first chamber {11} facing the vehicle occupant. However, Schmidt does not explicitly teach the connecting element is deflected at the holding element connected to the frame of the backrest of the vehicle seat.
WIIK teaches {Figures 5} the connecting element {280 or 880 or 980 or 1080} is deflected at the holding element {255} connected to the frame {245} of the backrest {41} of the vehicle seat [0021]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have modified the seat-back attachment described by Schmidt to include deflecting the connecting portion at a holding element of the vehicle seat frame in order to provide a simple and reliable method to control and/or limit the airbag expansion. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of WIIK as applied to claim 1 above, and further in view of WIIK (US Publication No. 2012/0091697), hereinafter WIIK I.
Regarding claim 10, Schmidt teaches all the aspects of claim 1. However, Schmidt does not teach the connecting element com10prises a loop which surrounds a portion of the second chamber, wherein during the inflation of the second chamber the loop moves relative to the portion and in doing so acts on the same such that it at least partly rotates towards the vehicle occupant. 
WIIK I teaches {Figure 20} the connecting element {1062} com10prises a loop which surrounds a portion of the second chamber, wherein during the inflation of the second chamber the loop moves relative to the portion and in doing so acts on the same such that it at least partly rotates towards the vehicle occupant [0060, 0064]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have modified the connecting portion taught by Schmidt to include a loop portion as taught by WIIK I, so that the bag may more freely rotate toward the vehicle occupant in order to better conform to the occupant’s physique as quickly as possible.
Regarding claim 11, Schmidt in view of WIIK I teaches all the aspects of claim 10. However, Schmidt does not explicitly teach that under the influence of the 15loop the second chamber rotates about an axis oriented at least approximately parallel to a direction of movement of the loop. 
WIIK I teaches {Figure 20} that under the influence of the 15loop the second chamber rotates about an axis oriented at least approximately parallel to a direction of movement of the loop. 

Regarding claim 12, Schmidt in view of WIIK I teaches all the aspects of claim 10. However, Schmidt does not explicitly teach that in the fully inflated condition of the gas bag the loop is disposed in a front partial section of the second chamber. 
WIIK I teaches {Figure 19} that in the fully inflated condition of the gas bag the loop is disposed in a front partial section of the second chamber [0064]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have modified the connecting portion taught by Schmidt to include a loop portion as taught by WIIK I, so that the bag may more freely rotate toward the vehicle occupant in order to conform to the occupant’s physique as quickly as possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo (US 10,933,836) teaches a safety device for a vehicle. Kobayashi (US 2021/0046895) teaches a side airbag device and vehicle seat provided with the same. Nakajima (US 2021/0039581) teaches an airbag device. Gumprecht (US 2021/0039583) teaches a vehicle seat. Fuma (US 2021/0031717) teaches an airbag apparatus. Parker (US 2021/0024031) teaches lateral occupant engagement cushions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616